Citation Nr: 0303092	
Decision Date: 02/21/03    Archive Date: 03/05/03	

DOCKET NO.  98-03 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than August 25, 
1993 for the award of a 50 percent evaluation for paranoid 
schizophrenia. 

2.  Entitlement to an effective date earlier than October 5, 
1993 for the award of a 10 percent evaluation for right 
epididymitis. 

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for painful and bloody 
urination and back pain, claimed as the result of VA 
treatment in March 1998.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was previously before the Board in May 2000 and 
January 2001, on which occasions it was remanded for 
additional development.  The case before the Board for 
appellate review.  


FINDINGS OF FACT

1.  In a rating action of March 1971, the RO granted service 
connection and a noncompensable evaluation for chronic right 
epididymitis.  Service connection was granted for paranoid 
schizophrenia, and a 30 percent rating was assigned. 

2.  In a rating action of April 1989, of which the veteran 
was notified in May 1989, and with which he voiced no 
disagreement, the RO denied entitlement to an evaluation in 
excess of 30 percent for service-connected paranoid 
schizophrenia.

3.  On August 25, 1993, there was received the veteran's 
claim for an increased evaluation for service-connected 
paranoid schizophrenia.

4.  In a decision of December 1998, the Board granted a 50 
percent evaluation for the veteran's service-connected 
paranoid schizophrenia.

5.  In a rating action of December 1998, the RO effectuated 
the Board's decision, granting a 50 percent evaluation for 
service-connected paranoid schizophrenia, effective from 
August 25, 1993, the date of receipt of the veteran's claim.

6.  The veteran's claim for an increased evaluation for 
service-connected paranoid schizophrenia was received no 
earlier than August 25, 1993, nor was entitlement to a 50 
percent evaluation for that disability established prior to 
that date.

7.  On October 5, 1993, the veteran was afforded a VA 
genitourinary examination, which showed evidence of a 
slightly enlarged right testis with tenderness on palpation 
and subjective symptoms of pain in the right testicular area.

8.  In a decision of August 1997, the Board granted a 10 
percent evaluation for service-connected right epididymitis.

9.  In a rating action of October 1997, the RO effectuated 
the Board's decision, granting a 10 percent evaluation for 
service-connected right epididymitis effective from October 
5, 1993, the date of a VA genitourinary examination 
establishing entitlement to such benefits.

10.  Entitlement to a 10 percent evaluation for service-
connected right epididymitis arose no earlier than October 5, 
1993.

11.  The veteran did not suffer additional disability, 
including painful and bloody urination and back pain, as the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA medical personnel during a cystoscopy on March 18, 
1998.

12.  The veteran's case does not present a question of 
medical complexity or controversy.


CONCLUSIONS OF LAW

1.  An effective date earlier than August 25, 1993 for the 
award of a 50 percent evaluation for paranoid schizophrenia 
is not warranted.  38 U.S.C.A. §§ 1155, 5110 (2002); 
38 C.F.R. § 3.400 and Part 4, Diagnostic Code 9203 (2002).

2.  An effective earlier than October 5, 1993 for the award 
of a 10 percent evaluation for right epididymitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5110 (2002); 38 C.F.R. 
§ 3.400, 4.115a, 4.115b, and Part 4, Diagnostic Code 7525 
(2002).

3.  Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for painful and bloody urination and back 
pain as the result of a VA cystoscopy in March 1998 are not 
warranted.  38 U.S.C.A. § 1151 (2002).

4.  The opinion of an independent medical expert is not 
warranted  38 U.S.C.A. § 7109 (2002); 38 C.F.R. § 20.901(d) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a decision in March 1971, the RO granted service 
connection and a noncompensable evaluation for chronic right 
epididymitis.  Service connection was also granted for 
paranoid schizophrenia, and a 30 percent rating was assigned.

In a decision of April 1989, of which the veteran was 
notified that same month, and with which he voiced no 
disagreement, the RO denied entitlement to an evaluation in 
excess of 30 percent for paranoid schizophrenia.

On August 25, 1993, there was received the veteran's claim 
for an increased evaluation for service-connected paranoid 
schizophrenia.

On October 5, 1993, a VA psychiatric examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  According to the veteran, he had not been 
hospitalized for emotional problems since the time of a prior 
examination in 1988.  

On mental status examination, the veteran was neatly and 
casually dressed, and well oriented.  His ability to recall 
three objects was impaired.  The veteran was able to abstract 
correctly, and to correctly state similarities between a cup 
and a glass.  The veteran would not attempt serial 7 
subtractions.  He admitted to distorted perceptions, as well 
as visual and auditory hallucinations.  Reportedly, he 
frequently heard children screaming.  He sometimes heard 
"terrible wicked sounds" coming out of the radio or 
television, and that he sometimes became very depressed.  The 
pertinent diagnoses were paranoid schizophrenic disorder; and 
substance use disorder, alcohol abuse.

On VA genitourinary examination, likewise conducted on 
October 5, 1993, the veteran's claims folder was available, 
and was reviewed.  The veteran gave a history of swelling and 
tenderness in his right testicle.  He denied specific 
urethritis or the presence of any discharge, though he 
occasionally experienced a burning sensation when he 
urinated.  He currently experienced no swelling of his right 
testicle.  Rather, his problems were with vague pain on 
sitting, walking, and lifting. 

On physical examination, there was no evidence of any masses.  
Examination of the testicles and scrotum showed the right 
testis to be somewhat larger, and more down, than the left.  
There was tenderness on palpation of the testicle itself, and 
in the cord.  At the time of examination, there was no 
evidence of any hernia, hydrocele, or varicocele, or of any 
masses in the scrotal sac.  Examination of the genitalia 
revealed no discharge from the urethra, or any evidence of an 
enlarged prostate or masses.  An echogram of the scrotum 
conducted in conjunction with his genitourinary examination 
revealed evidence of slightly decreased testicular size, as 
well as a small right hydrocele.  The pertinent diagnoses 
were residuals of chronic epididymitis, with subjective 
symptoms of pain in the right testicular area.  

In a decision of January 1994, the RO denied entitlement to 
increased evaluations for the veteran's service-connected 
schizophrenia and right epididymitis.

At the time of an Agent Orange examination in July 1994, the 
veteran complained of numbness in his back.  Radiographic 
studies of the veteran's lumbosacral spine conducted at that 
time revealed evidence of vertebral compression in the area 
from the 1st to the 5th lumbar vertebrae, as well as 
osteopenia, or the residuals of an old injury.  The pertinent 
diagnosis was back pain, consider fibromyositis and/or 
arthritis.  

During the course of a VA outpatient evaluation in July 1994, 
the veteran was described as stable, and without psychosis.  

In a decision of August 1997, the Board granted a 10 percent 
evaluation for right epididymitis.  That award of benefits 
was based upon the schedular criteria for the evaluation of 
service-connected genitourinary disorders, and, specifically, 
Diagnostic Code 7525, which became effective February 17, 
1994.

In a rating action of October 1997, the RO effectuated the 
Board's grant of a 10 percent evaluation for service-
connected right epididymitis, effective from October 5, 1993, 
the date of the aforementioned VA genitourinary examination.  

On VA psychiatric examination in October 1997, the veteran's 
claims folder was available, and was reviewed.  Reportedly, 
since the time of the veteran's last examination in October 
of 1993, he had not been hospitalized for any emotional 
problems.  

On mental status examination, the veteran's' mood was 
subdued.  His affect was appropriate, and his speech was 
normal in tone, temper, and rhythm.  He complained of both 
auditory and visual hallucinations.  There was evidence of 
systematized delusional thinking, though he was well 
oriented.  Sensorium appeared clear, and both recent and 
remote memory were unimpaired.  He was able to abstract, and 
to identify similarities and differences.  The pertinent 
diagnosis was paranoid schizophrenia, with a Global 
Assessment of Functioning (GAF) Score of 60.

During the course of VA outpatient treatment in December 
1997, the veteran complained of constant pain in his right 
testicle, with occasional burning on urination.  On physical 
examination, there was evidence of right lower quadrant 
tenderness along the inguinal ligament.  The testicles were 
normal in size, though there was some minimal tenderness of 
the right testicle.

On VA outpatient genitourinary examination in January 1998, 
the veteran gave a history of chronic epididymitis since 
1968.  His pain had been getting worse, and was associated 
with right lower quadrant abdominal pain.  There was some 
question of gross hematuria.  On physical examination, the 
abdomen was soft and nontender, without masses, but with some 
mild right lower quadrant pain.  On genitourinary 
examination, both of the testes were distended.  The right 
side was somewhat tender, but not swollen, and there was some 
tenderness of the spermatic cord.  The clinical impression 
was of chronic epididymitis, with a questionable history of 
gross hematuria.

On March 18, 1998, the veteran was admitted to a VA medical 
facility for cystoscopic examination.  At the time of 
admission, the veteran gave a history of prostate problems, 
with testicular swelling and pain for years.  The veteran 
additionally noted problems with frequency, urgency, and a 
burning sensation on urination, as well as microscopic 
hematuria.  

During the course of the cystoscopic procedure, there was 
noted a history of chronic epididymitis and gross hematuria.  
Reportedly, a prior intravenous pyelogram had been within 
normal limits. The veteran did not tolerate the cystoscopic 
procedure, and the examiner was unable to pass the 
cystoscope.  Accordingly, the veteran was to be rescheduled 
for MAC cysto.

Shortly thereafter, the veteran was heard to complain of 
urethral discomfort.  He was described as alert and well 
oriented, with no urethral bleeding.  THe was advised to 
report any pain, and to increase fluids.  Approximately two 
hours later, he reported problems with a burning sensation on 
urination.  He had voided freely three times, with dark brown 
urine, and clots on the last voiding.  He was encouraged to 
take in more fluids.  His physician was notified regarding 
the color of his urine, and he was cleared for discharge.  At 
the time of discharge, he was described as in stable 
condition, and meeting all discharge criteria.  

During the course of a private outpatient evaluation 
approximately two days following the failed cystoscopic 
procedure, it was noted that the veteran's right testis was 
slightly tender.  The clinical assessment was testicular pain 
of questionable etiology.

During the course of VA outpatient treatment in mid-March 
1998, the veteran complained of low back pain, in addition to 
slight hematuria, which was decreasing.  Noted at the time 
was that the veteran had been drinking fluids, and sweating, 
though he denied the presence of fever.  Following 
evaluation, the veteran was advised to call the genitourinary 
clinic if his back pain persisted.  

During the course of private outpatient treatment in late 
March 1998, it was noted that the veteran's urine was clear, 
though he continued to suffer from pain in his glans penis 
extending to his back.

In March 1998, there was received the veteran's claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.

At the time of a VA outpatient psychiatric evaluation in 
April 1998, the veteran displayed good eye contact, with 
fluent speech.  His mood was sad and worried, though he 
denied both suicidal and homicidal ideation, as well as 
hallucinations.

In correspondence of late July 1998, a VA urologist wrote 
that he had only a vague recollection of the veteran, and, 
accordingly, had referred to the veteran's medical records 
and accompanying letter.  Reportedly, the veteran had 
presented with a three-decade history of painful testicles 
and dysuria.  Apparently, he was one of a small number of 
patients who was unable to tolerate a cystoscopic procedure 
under local anesthesia.  Accordingly, the procedure was 
abandoned before there was an opportunity to inspect a 
significant part of the urinary anatomy.  In the opinion of 
the VA physician, the veteran's cystoscopy did not cause any 
permanent bleeding or painful urination.  Rather, the 
situation was exactly the opposite.  At the time of the 
attempted procedure, he was undergoing evaluation for 
complaints of painful urination, as well as an episode of 
blood in his urine.  It was extremely unlikely that the 
veteran experienced any significant injury during the 
procedure which could cause either of those two problems on a 
permanent basis.  

Private radiographic studies of the veteran's lumbar spine 
conducted in October 1998 showed no evidence of fractures or 
subluxations.  Small Schmorl's nodes were seen in the 
inferior articular surfaces of the 3rd and 4th lumbar 
vertebrae, though the disc spaces were preserved, and the 
pedicles were intact.  There was no evidence of 
spondylolisthesis.  The clinical impression was essentially 
unremarkable X-rays of the lumbar spine.

A Social Security Administration disability determination 
dated in November 1998 was to the effect that the veteran was 
disabled as of March 11, 1998, due to various psychiatric 
problems.  

In a decision of December 1998, the Board granted a 50 
percent evaluation for paranoid schizophrenia.  

In a rating action of December 1998, the RO effectuated the 
Board's grant of a 50 percent evaluation for service-
connected paranoid schizophrenia, effective from August 25, 
1993, the date of receipt of the veteran's claim for 
increase.

On VA orthopedic examination in March 1999, the veteran gave 
a history of low back pain since 1968.  He opined that his 
back pain originated from prostatitis and epididymitis.  He 
further contended that, following a failed cystoscopy in 
March of 1998, his low back pain was intermittent in 
severity.  He was convinced that his back pain originated 
from his testes and prostate at the time of his cystoscopy.  

On physical examination, the veteran walked with a cane, and 
complained of pain in his left lower back.  Examination of 
the back showed evidence of a normal spinal curvature.  He 
complained of tenderness to light pressure over the left 
lower lumbosacral muscles.   Following examination of the 
back, the examiner concluded that the veteran's low back pain 
was not the result of his cystoscopic examination.  

In correspondence of late March 1999, a VA physician wrote 
that, he had reviewed the veteran's chart, and various other 
communications regarding the veteran's disability claim.  At 
the time of discharge following his failed cystoscopy, the 
veteran was urinating with some brown discoloration of urine, 
he was able to urinate freely, and he was comfortable and 
cooperative, with normal vital signs.  At the time of 
discharge, the veteran was ambulating without difficulty, and 
was therefore discharged with typical follow-up instructions 
to drink fluids and take his prescribed medications.  The VA 
physician noted that the veteran had a long-term problem with 
testicular pain and dysuria, as well as a previous history of 
bloody urine.  In summary, there was no evidence to suggest 
that the failed cystoscopic procedure should have produced 
any long-term disability.  

A private ultrasound examination of the veteran's scrotum 
conducted in November 2000 was within normal limits, with 
both testes well visualized, and a normal epididymis.  There 
was no evidence of any abnormal fluid, or cystic or solid 
mass.

During the course of a hearing before the undersigned member 
of the Board in November 2000, the veteran offered testimony 
regarding the origin and severity of his service-connected 
schizophrenia and epididymitis.  The veteran further 
requested the opinion of an independent medical expert 
regarding the causal relationship between his current 
urological symptomatology and his failed cystoscopy.  See 
Transcript, page 30.

A VA psychiatric examination conducted in August 2001 was 
significant for a diagnosis of schizoaffective disorder, 
bipolar type.  

A VA genitourinary examination, likewise conducted in August 
2001, was significant for a diagnosis of chronic recurrent 
epididymitis of the right testicle.  

Analysis

As regards the veteran's claim for an effective date earlier 
than August 25, 1993 for the award of a 50 percent evaluation 
for paranoid schizophrenia, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2002).   

The Board observes that, effective November 7, 1996, the 
schedular criteria for the evaluation of service-connected 
mental disorders underwent complete revision.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In that regard, pursuant to those laws and regulations in 
effect prior to November 7, 1996, a 30 percent evaluation for 
service-connected paranoid schizophrenia is warranted where 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and when psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation, under those same laws and regulations, requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired, 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  38 C.F.R. Part 4, 
Code 9203 (effective prior to November 7, 1996).  

Under the current schedular criteria in effect for the 
evaluation of service-connected psychiatric disorders, a 30 
percent evaluation is warranted where there is occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 
50 percent evaluation requires occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9203 (effective 
November 7, 1996).  

With regard to effective dates, 38 U.S.C.A. § 5110(a) 
provides as follows:  "Unless specifically provided otherwise 
in this chapter...a claim for increased compensation...shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (2002).  38 U.S.C.A. § 5110(b)(2) 
states as follows:  "The effective date of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b) (2002); see also 38 C.F.R. 
§ 3.400(o)(1)(2) (2002).  In somewhat more simple terms, when 
considering a claim for an increased rating, the date of 
award of benefits will most often be the date of claim or 
date entitlement arose, whichever is later.  

In the present case, in a decision of April 1989, the RO 
denied entitlement to an evaluation in excess of 30 percent 
for paranoid schizophrenia.  The veteran voiced no 
disagreement with that decision, with the result that it 
became final.  On August 25, 1993, the veteran's claim for an 
increased evaluation for service-connected  paranoid 
schizophrenia was received.  In October 1993, the veteran was 
afforded a VA psychiatric examination.  That examination 
revealed the veteran to be neatly and casually dressed, and 
well oriented.  Nonetheless, the veteran admitted to certain 
distorted perceptions, as well as both visual and auditory 
hallucinations.  

On subsequent VA psychiatric examination in October 1997, the 
veteran once again complained of both visual and auditory 
hallucinations.  His affect was appropriate, but his mood was 
somewhat subdued.  While at the time of examination, the 
veteran was well oriented, there was evidence of systematized 
delusional thinking.  

Based on the above findings, and a review of other pertinent 
evidence of record, the Board, in a decision of December 
1998, granted a 50 percent evaluation for the veteran's 
service-connected paranoid schizophrenia.  That 50 percent 
evaluation was effectuated by a rating decision of December 
1998, which established an effective date for the grant of 
benefits of August 25, 1993, the date of receipt of the 
veteran's claim for increase.  

The veteran argues that he is, in fact, entitled to the 
evaluation in question from a point in time far earlier than 
August 25, 1993.  However, as noted above, the most recent 
rating decision prior to that date occurred in April 1989.  
That rating decision denied entitlement to an evaluation in 
excess of 30 percent for paranoid schizophrenia, and was not 
appealed by the veteran.  Based on a review of the record, 
there is no evidence that, for the period prior to August 25, 
1993, the veteran was suffering from psychiatric 
symptomatology sufficient to warrant the assignment of an 
evaluation in excess of the 30 percent then in effect.  Under 
such circumstances, the veteran's "entitlement" to a 50 
percent evaluation for service-connected paranoid 
schizophrenia arose no earlier than August 25, 1993, the date 
of receipt of his claim for increase.  

Turning to the issue of an effective date earlier than 
October 5, 1993 for the award of a 10 percent evaluation for 
chronic right epididymitis, the Board notes that, effective 
February 17, 1994, the schedular criteria for the evaluation 
of service-connected genitourinary disabilities underwent 
some revision.  The Board, in its August 1997 decision 
granting a 10 percent evaluation for right epididymitis, made 
a de facto determination that the revised schedular criteria 
were, in fact, more favorable to the veteran.  In so doing, 
the Board determined that the veteran's disability was most 
appropriately rated by an analogous Diagnostic Code, that is, 
Code 7525, chronic epididymo-orchitis.  38 C.F.R. § 4.115(b).  
The Board further noted that the disability was to be rated 
as urinary tract infection and that urinary tract infection 
accompanied by poor renal function was to be rated as renal 
dysfunction.  38 C.F.R. § 4.115(a).  Urinary tract infection 
manifested by recurrent symptomatic infection requiring 
drainage or frequent hospitalization (i.e., greater than two 
times per year), or requiring continuous intensive management 
was reported as warranting a 30 percent rating.  A 10 percent 
rating was reported as appropriate when urinary tract 
infections required long-term drug therapy, with 1 to 2 
hospitalizations per year, or intermittent intensive 
management.  

The Board, in considering the findings on a VA genitourinary 
examination in October 1993, found evidence of swelling and 
tenderness to palpation, in conjunction with subjective 
reports of burning and pain with certain activities.  
Additionally noted was a past need for drug therapy.  In the 
opinion of the Board, such findings supported a conclusion of 
mild disability attributable to the veteran's right 
epididymitis, consistent with a 10 percent evaluation.

The RO, in a rating action of October 1997, effectuated the 
Board's grant of a 10 percent evaluation for service-
connected right epididymitis, effective from October 5, 1993, 
the date of the aforementioned examination showing 
entitlement to such benefits.  

The veteran once again argues that he is entitled to a 
compensable rating for service-connected right epididymitis 
from a point in time much earlier than October 5, 1993.  More 
specifically, he argues that, inasmuch as he has suffered 
from the problems in question for many years, he is entitled 
to a compensable rating from a point in time just subsequent 
to his discharge from service.

The Board has taken into consideration the various aspects of 
the veteran's argument.  Nonetheless, the fact remains that, 
prior to October 5, 1993, there was no indication that he 
suffered from symptomatology associated with his service-
connected right epididymitis sufficient to warrant the 
assignment of a compensable rating.  Actually, prior to 
October 5, 1993, there was little or no evidence of treatment 
for his genitourinary condition.  Under such circumstances, 
the veteran's "entitlement arose" no earlier than October 5, 
1993, the date of the examination in question.  

Finally, regarding the issue of entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151, the Board 
notes that, for claims received after October 1, 1997 (as in 
this case), compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 are payable for additional disability 
not the result of the veteran's own willful misconduct, where 
such disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee, or in a Department facility, where the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or in the case of an event not recently 
foreseeable.  38 U.S.C.A. § 1151 (2002).

In the case at hand, a review of the record discloses that, 
on March 18, 1998, the veteran underwent a failed cystoscopic 
examination.  Following that examination, the veteran 
experienced a certain amount of bleeding, as well as pain on 
urination, and back pain.  There is no indication that the 
postoperative symptomatology was the result of carelessness, 
negligence, lack of proper skill, or any error in judgment on 
the part of VA medical personnel.  In point of fact, there is 
evidence to the effect that, prior to the failed procedure in 
question, the veteran had suffered from back pain, as well as 
pain on urination.  

The Board observes that, in correspondence of July 1998, a VA 
urologist offered his opinion that it was extremely unlikely 
that the veteran had suffered significant injury resulting in 
permanent bleeding or painful urination as a result of his 
failed cystoscopic procedure.  Another VA physician, in a 
statement in March 1999, saw no evidence to suggest that the 
veteran's failed cystoscopic procedure could have produced 
any long-term disability.  Finally, following a VA orthopedic 
examination in March 1999, a third VA physician was of the 
opinion that the veteran's low back pain was not the result 
of his (failed) cystoscopic examination.

Under such circumstances, the Board must conclude that the 
veteran's argument is without merit.  Following a full review 
of the pertinent evidence of record, there is no indication 
that, as a result of the failed cystoscopic procedure 
performed in March 1998, he suffered any permanent disability 
attributable to negligence on the part of VA personnel.  
Accordingly, his claim must be denied.  

In reaching the above determinations, the Board has given due 
consideration to the request of the veteran's accredited 
representative at the time of a hearing before the 
undersigned member of the Board in November 2000 that the 
Board obtain the opinion of an independent medical expert.  
However, based on the available evidence, it does not appear 
that the veteran's case presents a question of such medical 
complexity or controversy as to require such an opinion.  
38 C.F.R. § 20.901(d) (2002).  The Board has further given 
due consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions redefine the obligations 
of the VA with respect to the duty to assist, and the 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the veteran in the development of all 
facts pertinent to his claims.  To that end, in 
correspondence of August 2001, and once again at the time of 
the issuance of a Supplemental Statement of the Case in 
September 2002, the veteran was informed of the VA's 
obligations under the new Act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.  




ORDER

An effective date earlier than August 25, 1993 for the award 
of a 50 percent evaluation for paranoid schizophrenia is 
denied.

An effective date earlier than October 5, 1993 for the award 
of a 10 percent evaluation for right epididymitis is denied.

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for painful and bloody urination and back 
pain as the result of a VA cystoscopic examination in March 
1998 are denied.  



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

